

117 HR 4171 IH: Essential Skills and Child Care for Health Professions Act
U.S. House of Representatives
2021-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4171IN THE HOUSE OF REPRESENTATIVESJune 25, 2021Ms. Chu introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo remove barriers to health professions by providing resources to access foundational educational training, such as English as a foreign language and adult basic education, and to require the provision of child care, in demonstration projects funded under the health profession opportunity grant program under section 2008 of the Social Security Act.1.Short titleThis Act may be cited as the Essential Skills and Child Care for Health Professions Act.2.Provision of foundational educational training and child careSection 2008 of the Social Security Act (42 U.S.C. 1397g) is amended by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and by inserting after subsection (b) the following:(c)Provision of foundational educational training and child care(1)Required supportA demonstration project for which a grant is made under this section shall include the following:(A)An assessment for adult basic skill competency, and the use of innovative approaches to adult basic skills education so that lower-skilled eligible individuals can enroll in the project and go on to enter and complete post-secondary training, through means including the following:(i)Establishing a network of partners that offer pre-training activities for project participants who need to improve basic academic skills or English language proficiency before entering a health occupational training career pathway program.(ii)Offering resources to enable project participants to continue advancing adult basic skill proficiency while enrolled in a career pathway program.(iii)Embedding adult basic skill maintenance as part of ongoing post-graduation career coaching and mentoring.(B)A guarantee that child care is an available and affordable support service for project participants through means such as the following:(i)Referral to, and assistance with, enrollment in a subsidized child care program.(ii)Direct payment to a child care provider if a slot in a subsidized child care program is not available or reasonably accessible.(iii)Payment of co-payments or associated fees for child care.(2)Allowed supportThe goods and services provided under a demonstration project for which a grant is made under this section may include assistance with accessing and completing high school equivalency or adult basic education courses as necessary to achieve success in the project and make progress toward career goals..3.Effective dateThe amendments made by this Act shall take effect on October 1, 2021.